DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/26/2021 has been entered.

Claim Objections
As to claim 1, line 3, the phrase “medium storage program code” should be “medium storing program code” for grammatical reasons.

As to claim 5, line 6, the phrase “the connection destination” lacks antecedent basis.

As to claim 6, the second to last line, the word “terminals” should be “terminal” for grammatical reasons.

As to claim 10, line 1, the phrase “computer readable” should be “computer-readable” for grammatical reasons and consistency with claims 1 and 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, line 7, it is unclear if “a management server” is the same “management server” of line 1. If Applicant intends for the same management server to be referenced in both line 1 and line 7, the phrase in line 7 should be changed to “the management server.” If not, the phrase in line 7 should be changed to “a second management server” or the like.

As to claims 2-7, the claims are rejected due to their dependency on, and therefore inclusion of, the rejected subject matter of claim 1 discussed above.

As to claim 3, line 2, it is unclear if “the own management server” is the same “management server” of line 1 and/or line 7 of claim 1. Furthermore, the phrase “the own management server” lacks antecedent basis.

As to claim 4, line 2, the phrase “the servers processor” lacks antecedent basis and it is unclear if the phrase should include an apostrophe to read “the server’s processor.”

As to claim 4, line 7, it is unclear if the phrase “the servers processor” should include an apostrophe to read “the server’s processor.”

As to claim 5, line 2, it is unclear if “the own management server” is the same “management server” of line 1 and/or line 7 of claim 1. Furthermore, the phrase “the own management server” lacks antecedent basis.

As to claim 7, line 7, the meaning of the phrase “associating each other” is unclear to the examiner. Appropriate correction or clarification is required.

As to claim 8, line 8, it is unclear if “a management server” is the same “management server” of line 2. If Applicant intends for the same management server to be referenced in both line 2 and line 8, the phrase in line 8 should be changed to “the management server.” If not, the phrase in line 8 should be changed to “a second management server” or the like.

As to claim 10, line 7, it is unclear if “a management server” is the same “management server” of line 2. If Applicant intends for the same management server to be referenced in both line 2 and line 7, the phrase in line 7 should be changed to “the management server.” If not, the phrase in line 7 should be changed to “a second management server” or the like.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 appears to restate limitations of claim 1 in broader terms which do not further limit the subject matter of claim 1. For example, claim 1 has the limitation “select at least one criterion terminal from among the plurality of terminals belonging to the same group based on response times between the terminals and a management server” and claim 2 has the broader limitation “select at least one criterion terminal from among the plurality of terminals belonging to the same group.” Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present 

Allowable Subject Matter
Claim 9 is allowed.

The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or reasonably suggest the invention as claimed. This is not a statement that any one limitation in a vacuum is allowable subject matter, but rather that the combination of the claim limitations as a whole are not obvious over the prior art.

Claims 1, 8, and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ISOBE et al., United States Patent Application Publication .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whipple whose telephone number is 571-270-1244. The examiner can normally be reached on Mon-Fri: 9:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Brian Whipple/
Primary Examiner
Art Unit 2454
5/21/2021